109 So. 2d 755 (1959)
Ex parte John Lewis McPHEARSON.
2 Div. 14.
Court of Appeals of Alabama.
February 26, 1959.
Joe Thompson, Butler, and Edw. deGraffenried, Tuscaloosa, for petitioner.
MacDonald Gallion, Atty. Gen., opposed.
PER CURIAM.
Defendant, John Lewis McPhearson, is held in custody by the Sheriff of Choctaw County under information filed by said sheriff charging him with the murder of his wife, Irma Lee McPhearson.
A preliminary hearing was had before Honorable Franklin C. Evans, Judge of the Inferior Court of Choctaw County on February 11, 1959. An order was issued remanding defendant to jail without bond to await the action of the grand jury.
Application for bail is filed in this court. Ex parte Ousley, 22 Ala.App. 619, 118 So. 675; Ex parte Stokley, 34 Ala.App. 576, 41 So. 2d 780. The certified transcript of the evidence taken at the preliminary hearing was attached as an exhibit to said application.
We refrain from a discussion of the evidence, as is customary in such cases, but *756 upon a careful consideration en banc of all the testimony submitted in the preliminary hearing, we are clear to the conclusion that under such evidence and the governing legal principles the defendant is not entitled to bail. Colvin v. State, 36 Ala.App. 104, 53 So. 2d 99.
Application for bail denied.